Citation Nr: 0205393	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  94-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an increased rating for a left knee 
postoperative torn medial meniscus, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which continued a 20 percent rating for a left knee 
disability.  

A March 1992 rating decision continued a 20 percent rating 
for a left knee disability based upon recurrent lateral 
instability.  A June 1997 Board remand requested that the 
evidence regarding the veteran's claim for an increased 
rating for his left knee disability and his claim for a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities (TDIU) be developed.  

Subsequently, a September 1998 Board decision granted a 
separate 10 percent rating for a postoperative scar on the 
medial aspect of the left distal femur and continued the 20 
percent rating for the left knee disability based upon 
recurrent lateral instability.  The Board in September 1998 
also remanded the veteran's claim for a TDIU.  A rating 
decision dated in January 1999, which implemented the Board's 
decision, made the 10 percent rating for the scar on the 
medial aspect of the left distal femur effective from 
September 3, 1997.  

The United States Court of Appeals for Veterans Claims 
(Court) in a March 1999 Order vacated that part of the 
September 1998 Board decision that denied a rating in excess 
of 20 percent for a torn medial meniscus of the left knee, 
postoperative, based upon recurrent lateral instability.  

In January 2000, the Board remanded the veteran's claims of 
entitlement to an increased rating for a torn meniscus of the 
left knee, postoperative, for further evidentiary 
development.  

In a decision dated in September 2001, the RO granted a 
separate 10 percent rating for traumatic arthritis of the 
left knee.  Where, as here, there is no clearly expressed 
intent to limit the appeal to a specific disability 
evaluation for the service-connected condition, VA is 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed, and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.  

2.  The veteran's postoperative left knee torn medial 
meniscus is productive of no more than moderate recurrent 
lateral instability.  

3.  Traumatic arthritis of the left knee is manifested by 
pain, crepitus, effusion, warmth, and limitation of motion of 
the knee.  

4.  In addition to the foregoing disabilities, service 
connection is in effect for avulsion of the right external 
ear, currently evaluated as 30 percent disabling; lumbosacral 
strain, currently evaluated as 20 percent disabling; and for 
a scar of the medial aspect of the left distal femur, 
currently evaluated as 10 percent disabling.  The combined 
service-connected evaluation is 60 percent, effective from 
December 1, 1992.  

5.  The veteran has a high school education and work 
experience as a production worker for a private company.  The 
record indicates that he has also worked for the Postal 
Service and as a file clerk, forklift operator, and food 
serviceman.  He is currently employed as a security guard.  

6.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
postoperative left knee torn medial meniscus are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5257 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 
5010 (2001).  

3.  The criteria for entitlement to a TDIU are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.3, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for an 
increased rating for a left knee disability and for a TDIU.  
There is no issue as to substantial completeness of the 
application.  See 38 U.S.C.A. § 5102 (West Supp. 2001).  VA 
has secured all VA and private medical records that the 
veteran has indicated are available and pertinent to his 
claim, and VA has satisfied its duty to assist with respect 
to such records.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The veteran has been afforded a VA 
examination for those claims, most recently in February 2000, 
and more recent VA outpatient treatment records have been 
associated with the file.  

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claims by means of the 
statement of the case, the supplemental statements of the 
case, the rating decisions, and the Board remands issued 
regarding these claims.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  Therefore, the Board finds that the statutory 
and regulatory requirements with regard to notice and 
development of the veteran's claims have been satisfied and 
that no further development of the evidence is necessary.  

I.  Evidence

VA hospitalization and outpatient records show continued 
complaints of left knee pain in 1992.  In March 1993, the 
veteran underwent arthroscopy of the left knee, and a 
diagnosis of degenerative joint disease of the left knee was 
made.  In May 1993, he underwent a left femoral varus 
osteotomy.  The veteran participated in physical therapy 
through August 1993.  

The record contains the results of examinations conducted in 
1993 and 1994 in association with the veteran's application 
for benefits administered by the Social Security 
Administration.  On examination in September 1993, it was 
reported that the veteran walked with a limp to the left and 
used an assistive device.  It was noted that normal flexion 
was considered to be from zero to 130 degrees and that normal 
extension was to 180 degrees.  Examination of the left knee 
revealed flexion to 30 degrees and extension to 180 degrees.  
Left knee pain was noted.  Mild quadriceps atrophy just above 
the knee, with a symmetrical large muscle, was also found.  
The circumferences of the veteran's thighs and calves were 
equal.  Neurologic examination revealed 3/5 strength 
remaining in the left lower extremity, based on pain.  
Sensation to light touch was intact, and reflexes were equal 
bilaterally.  It was further noted that the veteran had 
moderate difficulty getting on and off the examining table.  
He also had severe difficulty with heel and toe walking, 
squatting, arising from the sitting position, and hopping.  
The diagnoses included arthralgia of the left knee.  The 
examiner remarked that there was a large effusion with 
hyperthermia of the left knee.  He found no erythema.  
Although there was slight atrophy above the patella, the 
thigh muscle appeared symmetrical.  Despite two knee 
surgeries, the veteran persisted with left knee difficulties.  

Examination for Social Security purposes in March 1994 
revealed left knee flexion to 130 degrees and extension to 
180 degrees.  Pain in the left knee with effusion was noted.  
Normal motor function, intact sensation to light touch, and 
equal reflexes were found.  There was no muscle atrophy.  The 
veteran's left thigh was one-quarter inch smaller in 
circumference than the right.  The diagnosis of arthralgia 
was continued.  The examiner commented that although effusion 
was observed in the left knee with pain, he had full range of 
motion.  No obvious joint instability was noted.  His gait 
was wide-based, and his station was stable.  He had 
difficulty with orthopedic maneuvers based on pain.  An 
assistive device was not mandatory.  Other findings were 
essentially similar to those recorded in 1993.  

At his personal hearing in February 1994, the veteran 
reported that he continued to experience swelling and pain of 
the left knee and that his recent surgery had not improved 
his knee disorder.  He stated that he experienced lateral 
movement in the knee, could walk comfortably for three 
blocks, and could stand for ten to fifteen minutes.  He 
reported wearing a knee brace.  He also said that he had a 
problem getting up and out of a chair and that he had to use 
his hands to push himself up out of a chair.  

On VA orthopedic examination in March 1994, the veteran had 
left knee flexion to 65 degrees and extension to 180 degrees.  
There was a negative drawer sign, no crepitus and no 
instability.  However, considerable swelling was found.  He 
could squat only very minimally.  He walked with a 
considerable limp and used a cane.  X-rays of the left knee 
showed narrowing of the lateral joint space and osteophyte 
formation on the tibial spines.  The diagnosis was remote 
injury to the left knee with subsequent left medial 
meniscectomy, which was felt to be considerably symptomatic, 
and mild degenerative changes.  

When seen in the VA orthopedic clinic in April 1994, however, 
the veteran had left knee motion from zero to 90 degrees, 
with moderate pain on palpation.  The osteotomy was said to 
be well healed.  He was said to be doing only fair.  

VA clinical records dated in 1994 and 1995 reveal continuing 
complaints of left knee pain and findings that included 
quadriceps atrophy, mild effusion, and an absence of 
crepitus.  During this period, the veteran used a cane.  He 
had flexion that ranged from 80 to 100 degrees and extension 
that ranged from full extension to extension to 5 degrees.  

On VA examination in October 1996, the veteran's history was 
noted to include an arthroscopy and distal femur varus 
osteotomy in 1993 for lower extremity malalignment.  He 
complained of pain and stiffness in the left knee.  It was 
noted that the veteran walked with an exaggerated limp, 
resisted attempts to move the leg, and appeared to have 
tenderness on touching the knee.  On examination, mild 
effusion, mild lateral pseudolaxity, and a well-healed 
surgical scar medially were found.  Range of motion was from 
zero degrees to 100 degrees with crepitus.  An X-ray study 
revealed moderate narrowing consistent with mild to moderate 
degenerative joint disease with distal femoral hardware in 
place with no evidence of loosening.  The diagnosis was mild 
post-traumatic degenerative joint disease of the left knee 
causing mild to moderate functional limitations for the 
veteran, with complaints out of proportion to the physical 
findings.  

The examiner commented that with respect to the knee that 
there was significant clinical and radiographic evidence that 
significant knee pathology, namely post-traumatic 
degenerative joint disease, existed; and that flare-ups of 
this arthritis could significantly limit the veteran's 
functional ability, especially when the knee was used over a 
period of time.  It was the examiner's opinion that any loss 
of motion of the knee was not due to weakness or 
fatigability.  

VA records dated in 1997 indicate by history that the veteran 
was issued knee braces for the left knee in 1992 and 1993 and 
that he was paid clothing allowances associated with use of a 
brace in 1996.  

A VA outpatient treatment report dated in March 1997 reflects 
the veteran's continued complaint of left knee pain and 
swelling and difficulty walking.  Examination revealed mild 
swelling and tenderness of the left knee and decreased range 
of motion due to pain.  The diagnostic assessment was left 
knee arthritis.

On VA examination in September 1997, the examiner 
comprehensively reviewed the veteran's inservice and post 
service history with respect to his left knee.  The report 
reflects the veteran's continuing follow-up care at the VA 
facility for his left knee impairment, with no definitive 
treatment.  It was noted that the veteran wore a metal knee 
brace for excessive ambulation and a soft brace at other 
times.  He alternated between using crutches and a cane.  

The veteran reported that his left knee was painful on 
walking more than half a mile and that it tended to swell and 
buckle.  It was also noted that since service, the veteran 
had worked as a file clerk at the post office, as an assembly 
line worker, and as a security guard.  He noted that he had 
not been gainfully employed since 1993.  

Examination revealed that the veteran walked with a cane in 
his right hand and that he had an antalgic gait favoring the 
left leg.  Complete extension of the left knee was found, 
with a 30-degree loss of flexion compared to the normal right 
knee.  The surgical scar over the medial aspect of the distal 
femur was found to be well healed and slightly tender.  The 
knee was stable to varus/valgus stress in complete extension, 
but 2+ laxity was found to varus stress in slight flexion.  
X-rays of the left knee were interpreted as showing 
degenerative arthritis with residuals of previous femoral 
osteotomy with fixation.  The pertinent diagnosis was 
degenerative arthritis of the left knee status post 
osteotomy.  The examiner offered the opinion that the veteran 
would be unable to perform any type of work requiring 
prolonged standing, walking, stooping, bending or lifting.  
There was no objective reason that the veteran would be 
prevented from engaging in some type of relatively sedentary 
work compatible with his training and level of education.  
The examiner further stated that the veteran should not be 
considered totally disabled from an orthopedic point of view.  

An October 1997 VA medical report shows that the veteran had 
used a left Lenox Hill (knee) brace for four years.  He wore 
it daily.  He occasionally had muscle spasms on the left 
quadriceps.  He could don and doff the brace independently.  
There was some medial pain on stress without the brace.  The 
assessment was that he had the appropriate brace for his 
injury.  

An October 1998 VA medical report shows that the veteran was 
independent in the activities of daily living and ambulated 
with a cane.

A November 1998, VA medical report shows that the veteran had 
left knee pain of seven days' duration.  He had been taking 
Tylenol and using heating pads without relief.  He used a 
walker or cane to walk normally.  There was no edema, 
erythema, or ecchymosis.  There was some crepitus with 
movement.  He had mild pain with extension and flexion to the 
posterior aspect of the joint.  There was pain on palpation 
of the anterior portion of the joint.  X-rays showed 
narrowing of the joint space consistent with degenerative 
joint disease.  

A December 1998 VA medical report shows that the veteran had 
spasms in the left quadriceps and pain in the medial inferior 
aspect of the left knee.  He had used a cane for about ten 
years.  He was a security guard, and transition movements and 
increased walking aggravated the pain.  He had an antalgic 
gait pattern favoring the left lower extremity and displayed 
decreased weight bearing on the left lower extremity.  Left 
knee active range of motion was from 45 degrees of flexion to 
zero degrees of extension.  The patella was hypermobile, and 
there was palpable and audible crepitus in the left knee.  
The Lachman's test and the McMurray's test were negative.  
The knee was tender to palpation of the medial inferior 
aspect.  

A January 1999 VA orthopedic examination shows that the 
veteran was receiving outpatient physical therapy and taking 
Tylenol.  He used a cane in his right hand and admitted to 
occasionally using crutches.  He wore a brace on the left 
knee on a full-time basis.  After leaving service in 1972, he 
held several different jobs.  He worked on an assembly line 
for seven years, the longest period of time he held a job.  
Other work experience included as a forklift operator and 
food serviceman.  He had not worked since 1993.  He 
complained that the left knee was painful with swelling, 
muscle spasm, and limitation of motion.  

Physical examination showed that the veteran walked with an 
antalgic gait favoring the left leg.  He used a cane in the 
right hand and a brace on the left knee.  He was able to move 
about the examining room without demonstrable difficulty and 
climbed on and off of the examining table without apparent 
pain.  The left knee had normal alignment.  There was a well-
healed, nontender, non-adherent scar over the medial aspect 
of the distal thigh.  The knee flexed to 90 degrees and 
extended to neutral position.  There was no effusion or 
tenderness about the knee.  The examiner stated that X-rays 
taken in November 1998 showed a moderate degree of 
degenerative arthritic changes of the knee.  The pertinent 
diagnosis was degenerative arthritis of the left knee.  

The examiner also stated that there was "no reason 
whatsoever" why the veteran could not be gainfully employed.  
It was unrealistic to expect him to do any type of work 
involving prolonged standing or walking because of the knee 
condition.  However, there was absolutely no reason why he 
could not handle some type of relatively sedentary work with 
only a minimal amount of difficulty.  On the basis of 
objective X-ray and physical findings, the examiner found 
that there was no reason whatsoever to consider the veteran 
totally disabled from an orthopedic point of view.  The 
examiner stated that the veteran could be gainfully employed 
if the right job were found.  

When the veteran was seen in the VA orthopedic clinic in 
January 1999, it was reported that he was not holding a job.  
It was further reported that he had tried sedentary jobs but 
that apparently these had not worked out for him.  He 
complained of almost constant pain in the knees exacerbated 
with weight-bearing and climate changes.  The left knee 
lacked 5 degrees of terminal extension, and flexion was 
possible to 95 degrees.  There was mild crepitus on 
extension.  There was no effusion.  There was no gross 
ligamentous instability.  

A September 14, 1999, VA orthopedic clinic report shows that 
the veteran complained of pain and swelling in the left knee.  
He stated that he could not bear weight without being 
symptomatic.  Physical examination showed minimal effusion in 
the left knee.  There was no point tenderness to palpation.  
There was a 5-degree loss of knee extension; flexion was to 
about 100 degrees.  There was no laxity with Lachman's, 
varus, or valgus stress testing.  New weight-bearing X-rays 
showed degenerative changes and narrowing of the medial joint 
compartment.  The veteran was not felt to be a candidate for 
total knee arthroplasty currently.  

A September 22, 1999, VA medical report shows that the 
veteran continued to work as a security guard, which involved 
much walking.  He had a tender scar on the left medial knee.  
There was stress on the medial collateral ligament from 
passive manipulation.  His gait was steady with a cane with 
limp.  

The veteran was seen in January 2000 with complaints of knee 
pain.  The left knee was swollen medially with point 
tenderness.  The knee was warm but not red.  He used 
medication and a brace, which made the knee swell more.  

On a VA orthopedic examination in February 2000, it was 
reported that the veteran used a cane on a full-time basis 
and wore a neoprene brace on his left knee on a full-time 
basis.  He complained of pain and swelling in the knee, worse 
after attempting to walk more than two to four blocks.  He 
stated that after prolonged standing or walking, his knee was 
quite painful, stiffened up, and swelled.  Occasionally, it 
would buckle.  When using stairs, he went one step at a time.  
He had tried to work in the previous two years but was unable 
to work in food service because it required prolonged 
standing.  He had worked as a security guard by limiting 
standing and walking.  

Physical examination showed a veteran who walked with an 
obvious limp favoring the left knee.  He had a cane in the 
right hand and a brace on the left knee.  When he stood, he 
had normal alignment of the left knee.  There were multiple 
surgical scars.  He was able to walk without his cane, but he 
demonstrated a rather marked limp while doing so.  This was 
accentuated when he was asked to walk on toes and heels.  

Examination of the knee showed pain when the veteran 
attempted flexion beyond 100 degrees, but there was painless 
extension to zero degrees.  The knee was slightly swollen, 
and there was tenderness both medially and laterally.  The 
knee was stable to varus/valgus stress in both flexion and 
extension and to anteroposterior stress.  There was no 
evidence of subluxation or instability of the left knee 
relative to the right.  The diagnosis was postoperative 
osteotomy of the left distal femur for traumatic arthritis of 
the left knee.  The veteran stated that his overall condition 
was basically unchanged.  The examiner got the distinct 
impression that while the veteran was working, he was doing 
it under very adverse conditions, was having a lot of pain, 
and was enduring quite a bit of pain simply to stay on the 
job.  The examiner felt that there had been slight 
deterioration in the left knee condition since the September 
1997 examination.  

Subsequent VA outpatient treatment reports show that the 
veteran continued to work as a security guard and that he had 
to walk five miles on the job.  

II.  Increased rating for a left knee postoperative torn 
medial meniscus

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) 
(Schedule).  Knee disabilities are evaluated pursuant to the 
criteria found in Diagnostic Codes 5256 through 5261 of the 
Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a rating 
of 20 percent is warranted where the evidence shows  moderate 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (Diagnostic 
Code 5258); or malunion of the fibula or tibia with moderate 
knee or ankle disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a.  

A rating greater than 20 percent is warranted where the 
evidence shows ankylosis of the knee (Diagnostic Code 5256); 
severe recurrent subluxation or lateral instability 
(Diagnostic Code 5257); or malunion of the tibia and fibula 
with marked knee or ankle disability (Diagnostic Code 5262).  
38 C.F.R. § 4.71a.  

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2001).  The use of terminology 
such as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The evidence does not show any malunion of the tibia and 
fibula.  Therefore an increased rating is not warranted 
pursuant to Diagnostic Code 5262.  Multiple X-ray studies of 
the left knee have shown the presence of degenerative joint 
disease and an old deformity of the left distal femur with 
fixation by orthopedic device, but none of the X-ray studies 
has shown malunion of tibia and fibula.  Furthermore, the 
evidence does not show any ankylosis of the knee warranting 
an increased rating under Diagnostic 5256.  Rather, the 
evidence shows that the veteran has exhibited significant, 
albeit limited, range of motion of the left leg on numerous 
occasions during the prosecution of this appeal.  A basis for 
a rating under Diagnostic Code 5256 for ankylosis of the left 
knee cannot, therefore, be identified.  

The Board finds that an increased rating is not warranted 
pursuant to Diagnostic Code 5257 because the evidence does 
not show severe recurrent lateral instability or subluxation.  
The record demonstrates that the veteran wears a knee brace 
and uses a cane and that when he walks without his cane, he 
exhibits a marked limp favoring his left knee.  The knee 
tends to be swollen and warm but without erythema.  There is 
tenderness medially and laterally.  However, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5257 because the most recent evidence shows that the 
veteran's left knee was stable to testing.  The February 2000 
VA orthopedic examination showed that the left knee was 
objectively stable to varus and valgus stress in both flexion 
and extension.  Subsequent outpatient treatment reports 
indicate that the veteran continues to work as a security 
guard and that his job requires him to walk about five miles.  
There have been no reports of instability or subluxation 
interfering with this employment.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim for an evaluation in excess of 20 percent for a 
left knee postoperative torn medial meniscus.  38 U.S.C.A. § 
5107(b).  It follows that the claim must be denied.  

III.  Increased rating for traumatic arthritis of the left 
knee

The veteran's service-connected traumatic arthritis of the 
left knee has been rated 10 percent disabling under 
Diagnostic Code 5010 since October 10, 1991, the date of 
receipt of his reopened claim for an increased rating for his 
service-connected left knee disability.  See VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997).  

Arthritis due to trauma that is substantiated by X-ray 
findings is rated as for degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f) (2001).  

Under Diagnostic Code 5260 of the rating schedule, a zero 
percent rating is assigned when flexion of the leg is limited 
to 60 degrees; a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees; while a 20 percent rating 
may be assigned when flexion is limited to 30 degrees, and a 
30 percent rating may be assigned when flexion is limited to 
15 degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees; a 10 
percent evaluation is warranted when extension is limited to 
10 degrees; a 20 percent evaluation is for application when 
extension is limited to 15 degrees; a 30 percent evaluation 
is warranted when extension is limited to 20 degrees; a 40 
percent evaluation is for application when extension is 
limited to 30 degrees; and a 50 percent evaluation may be 
granted for extension of the leg that is limited to 45 
degrees.  

The range of motion of the veteran's left knee has been 
measured on many occasions during the prosecution of his 
claim for an increased rating for his service-connected left 
knee disability, but compensable limitation of motion has 
been demonstrated on only one occasion, in December 1998, 
when flexion was limited to 45 degrees.  Under Diagnostic 
Code 5260, such limitation of motion warrants a 10 percent 
evaluation.  However, this finding was not replicated on 
subsequent VA orthopedic examination, notably in February 
2000, when the veteran exhibited left knee flexion to 100 
degrees.  Most of the time, the veteran's limitation of 
flexion has been in the range of 80 to 100 degrees, which 
warrants a noncompensable evaluation under Diagnostic Code 
5260.  Moreover, left knee extension has mostly been full, 
notably on the VA orthopedic examination in February 2000, 
when extension was not only full but also painless.  Although 
the left knee extension has on occasion been limited to five 
degrees, extension has on no occasion been limited to more 
than five degrees.  A five-degree limitation of extension 
warrants a noncompensable evaluation under Diagnostic Code 
5261.  

The Board is further of the opinion that the factors 
addressed in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not 
under the facts of this case result in a higher evaluation 
based on limitation of left knee motion.  In DeLuca, the 
United States Court of Appeals for Veterans Claims held that 
in evaluating a service-connected joint disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court remanded the case 
to obtain a medical evaluation to determine whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
loss of range of motion due to any weakened movement, excess 
fatigability or incoordination.  Under a precedent opinion of 
the VA General Counsel, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are for application in this case, as the 
veteran's knee complaints may be rated under Diagnostic Code 
5003 for limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56,704 (1998).  Precedent opinions of the 
General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  

As painful extension of the left knee is not currently shown, 
functional loss due to pain or pain on flare-ups is not 
demonstrated.  38 C.F.R. § 4.40.  Even if such functional 
loss were demonstrated, there is no showing that the 
veteran's knee extension would equal or more nearly 
approximate the criteria required for a 20 percent evaluation 
under Diagnostic Code 5261, that is, extension limited to 15 
degrees.  

Although the veteran has exhibited painful limitation of 
motion of flexion, the most recent evidence shows that 
painful flexion is shown only at 100 degrees of flexion.  
Even if pain, including pain on flare-ups, were considered in 
calculating limitation of flexion, flexion limited to 30 
degrees such as to warrant a 20 percent evaluation under 
Diagnostic Code 5260 would not be shown.  There is simply no 
evidence in the record to support such a finding.  See 
38 C.F.R. § 4.40.  Likewise, there is no showing of 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 such as 
to warrant a 20 percent evaluation or higher under diagnostic 
codes 5260 or 5261.  It is apparent that the weakness, 
fatigability and incoordination of the joint are contemplated 
in the rating for instability already assigned under 
Diagnostic Code 5257.  

In the absence of compensable limitation of motion of the 
left knee, a 10 percent evaluation is warranted because 
arthritis is visualized in that major joint.  38 C.F.R. § 
Diagnostic Code 5003.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 may be assigned 
where there is painful motion with joint or periarticular 
pathology.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991); see also Hicks v. Brown, 8 Vet. App. 417, 421 
(1995) (under § 4.59, painful motion is considered limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in).  However, a compensable 
evaluation contemplated under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 is in order where arthritis is established 
by x-ray findings and no actual limitation of motion of the 
affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 
Vet.App. at 488.  Where some limitation of motion, albeit 
noncompensable motion, is demonstrated in the joint, the 
Lichtenfels rule is not applicable.  Moreover, the provisions 
of Diagnostic Code 5003 and 38 C.F.R. § 4.59 may not be used 
to increase the evaluation for the same service-connected 
disability under a different interpretation of the same 
diagnostic code, as this is precluded by the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) (precluding 
the evaluation of the same manifestations under different 
diagnoses); see Evans v. Brown, 9 Vet. App. 273, 281 (1996) 
(a veteran may not receive separate disability ratings for 
the same disability or the same manifestations).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for a rating in 
excess of 10 percent for traumatic arthritis of the left knee 
must be denied.  38 U.S.C.A. § 5107(b).  


IV.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  
(1) disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or a single accident; (3) disabilities affecting a single 
body system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a).  38 C.F.R. § 4.16(b).  

In addition to the left knee disabilities, service connection 
is in effect for avulsion of the right external ear, 
currently evaluated as 30 percent disabling; lumbosacral 
strain, currently evaluated as 20 percent disabling; and for 
a scar of the medial aspect of the left distal femur, 
currently evaluated as 10 percent disabling.  The combined 
service-connected evaluation is 60 percent, effective from 
December 1, 1992.  

The record shows that the veteran has a high school education 
and work experience as a production worker for a private 
company.  The record indicates that he has also worked for 
the Postal Service and as a file clerk, forklift operator, 
and food serviceman.  He is currently employed as a security 
guard.  

The most recent evidence shows that the veteran is 
maintaining his employment as a security guard, although he 
had difficulty if the position required too much walking.  
The most recent evidence shows that he was maintaining his 
position despite the amount of walking involved.  The VA 
orthopedic examiner found in January 1999 that there was no 
reason whatsoever to consider the veteran totally disabled 
from an orthopedic point of view and stated that the veteran 
could be gainfully employed if the right job were found.  The 
same examiner in February 2000 noted only slight 
deterioration in the veteran's left knee condition and 
observed that he was working under very adverse conditions 
and was enduring quite a bit of pain simply to stay on the 
job.  Nonetheless, because he is maintaining his employment, 
the veteran is not shown to be unemployable.  

The veteran does not currently meet the percentage 
requirements of 38 C.F.R. § 4.16.  His combined evaluation is 
less than 70 percent, his disabilities do not arise from a 
common etiology, but reportedly arise from several injuries, 
and they do not involve the same body system.  Accordingly he 
does not have a single disability that is 60 percent 
disabling or multiple disabilities combining for a 70 percent 
evaluation.

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted because 
the evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  He is maintaining 
employment and the only competent medical opinion is to the 
effect that he is able to maintain gainful employment.  The 
preponderance of the evidence is against the veteran's claim 
for a TDIU, and it follows that his claim for this benefit 
must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

A disability rating in excess of 20 percent for a left knee 
postoperative torn medial meniscus is denied.  

A disability rating in excess of 10 percent for traumatic 
arthritis of the left knee is denied.  

A total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

